DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on August 30, 2021 has been entered.  Claims 1, 7, 24, 33 and 35 have been amended.  Claims 1-35 are pending in this application.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 11-12, 19, 25-26 and 33 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by DECARO et al. (US 2015/0338958).   
	Regarding claim 1, DECARO discloses a driver chip (Fig. 6; [0013], [0029], e.g., the driving chip 150), comprising: 
	a receiving structure, configured to receive a touch sensing signal (Figs 3 and 6; [0007], e.g., the connecting wire connecting Cin and the measurement circuitry is configured to receive a touch sensing signal); 
	a shielding structure, disposed aside the receiving structure and configured to shield at least one parasitic capacitor within the driver chip and coupled to the receiving structure (Figs 3 and 6; [0005]-[0007], e.g., the guard 30 is disposed aside the connecting wire and configured to shield a parasitic internal capacitor Cpar within the driving chip and coupled to the connecting wire); and 
a touch control circuit , connected to the receiving structure and configured to receive the touch sensing signal from the receiving structure (Figs 3 and 6; [0006], [0019], [0020], e.g., the 

Regarding claim 11, DECARO further discloses the driver chip of claim 1 wherein the receiving structure comprises a sensing line, configured to transmit the touch sensing signal to the touch control circuit (Fig. 3; [0007], e.g., the connecting wire is configured to transmit the touch sensing signal to the charge amplifier). 

Regarding claim 12, DECARO further discloses the driver chip of claim 11 wherein the shielding structure comprises: a first metallic pattern disposed on one side of the sensing line (Fig. 6; [0020], e.g., the guard electrode 30 comprises a first metal line disposed on one side of the connecting wire).

Regarding claim 19, DECARO further discloses the driver chip of claim 12, wherein the shielding structure comprises a second metallic pattern disposed on the other side of the sensing line (Fig. 6; [0020], e.g., the guard electrode 30 comprises a second metal line disposed on the other side of the connecting wire).

Regarding claim 25, DECARO further discloses the driver chip of claim 1, wherein the receiving structure comprises a receiving terminal configured to be coupled to a touch sensor external to the driver chip and receive the touch sensing signal from the touch sensor (Figs 3 and 6; e.g., the chip 150 has a receiving node configured to be coupled to the touch sensor 20 and receive the touch sensing signal from the touch sensor 20). 

Regarding claim 26, DECARO in view of Sauer further discloses the driver chip of claim 25, wherein the receiving structure comprises a receiving terminal including a bump (Figs 3 and 6, e.g., the receiving node includes a bump).  

Regarding claim 33, DECARO discloses an electronic device ([0003], [0017], e.g., smartphones or tablets), comprising a touch sensor (Fig. 6; [0004], [0029], e.g., the touch sensor 20); and
a driver chip ( Fig. 6; [0013], [0029], e.g., the driver chip 150), coupled to the touch sensor and comprising: 
a receiving structure, configured to receive a touch sensing signal (Figs 3 and 6; [0007], e.g.,  the connecting wire connecting Cin to the measurement circuitry);  
a shielding structure, disposed aside the receiving structure and configured to shield at least one parasitic capacitor within the driver chip and coupled to the receiving structure (Figs 3 and 6; [0005]-[0007], e.g., the guard 30 is disposed aside the connecting wire and configured to shield a parasitic internal capacitor Cpar within the driving chip and coupled to the connecting wire); and
a touch control circuit, connected to the receiving structure and configured to receive the touch sensing signal from the receiving structure (Figs 3 and 6; [0006], [0019], [0020], e.g., the measurement circuitry 120 comprising a charge amplifier is connected to the connecting wire to receive the touch sensing signal).


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 2-5 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over in view of DECARO et al. (US 2015/0338958) in view of KRAH et al. (US 2019/0102037).
	Regarding claim 2, DECARO does not specifically disclose the driver chip of claim 1, wherein the touch control circuit is further configured to apply a driving signal to the receiving structure.
	However, KRAH discloses a driver chip (Figs 6A-6B; [0043], e.g., the touch sensing chip 604), comprising: a receiving structure, configured to receive a touch sensing signal ([0043], e.g., a routing trace 632 are configured to receive a touch sensing signal); a shielding structure, disposed aside the receiving structure and configured to shield at least one parasitic capacitor coupled to the receiving structure ([0044], e.g., a guard plane 620 disposed aside the traces 632 and configured to shield a parasitic capacitor coupled to the routing trace 632, also see Fig. 5B); and a touch control circuit, connected to the receiving structure and configured to receive the touch sensing signal from the receiving structure ([0044]-[0045], e.g., a touch sensing circuitry 622 is connected to the traces 632 to receive the touch sensing signal), wherein the touch control circuit is further configured to apply a driving signal to the receiving structure (Fig. 6A; [0044], [0046], e.g., a guard source 626 of the touch sensing circuitry 622 is used to apply a guard voltage to drive the receiving traces 632).  


Regarding claim 3, DECARO further discloses the driver chip of claim 2, further comprising a signal generator, connected to the shielding structure and configured to apply a voltage to the shielding structure (Fig. 3; [0004], [0007], e.g., an excitation voltage source 80 apply a floating ground VF to the guard 30). 
DECARO does not disclose wherein the signal generator is configured to apply a synchronization signal to the shielding structure, wherein the synchronization signal is synchronous with the driving signal.
However, KRAH further discloses a signal generator connected to the shielding structure and configured to apply a synchronization signal to the shielding structure, wherein the synchronization signal is synchronous with the driving signal (Fig. 6A; [0043], [0046], [0050], e.g., a guard source 626 is connected to the guard plane 620 and configured to apply a guard voltage to the guard plane 620.  When guarded, the guard plane 620 and the touch node electrodes driven with the same signals or signals referenced to each other (e.g., at the same frequency, phase and amplitude)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the invention of DECARO in view of KRAH for applying a synchronization signal to a shielding structure so that parasitic capacitances can be reduced or eliminated from touch measurements performed by touch sensing circuitry.


Regarding claim 5, DECARO does not specifically disclose the driver chip of claim 1, wherein the touch control circuit is further configured to apply a driving signal to a driving line.
However, KRAH discloses a driver chip (Figs 6A-6B; [0043], e.g., the touch sensing chip 604), comprising: a receiving structure, configured to receive a touch sensing signal ([0043], e.g., a routing trace 632 are configured to receive a touch sensing signal); a shielding structure, disposed aside the receiving structure and configured to shield at least one parasitic capacitor coupled to the receiving structure ([0044], e.g., a guard plane 620 disposed aside the traces 632 and configured to shield a parasitic capacitor coupled to the routing trace 632, also see Fig. 5B); and a touch control circuit, connected to the receiving structure and configured to receive the touch sensing signal from the receiving structure ([0044]-[0045], e.g., a touch sensing circuitry 622 is connected to the traces 632 to receive the touch sensing signal), wherein the touch control circuit is further configured to apply a driving signal to a driving line (Fig. 6A; [0050], e.g., the touch node electrode 608 is driven by a guard voltage applied by a guard source of the touch control circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of KRAH in the invention of DECARO for providing a 

Regarding claim 34, DECARO further discloses the electronic device of claim 33, further comprising a display panel coupled (Fig. 4; [0019], e.g., the display panel 200).
DECARO does not specifically disclose wherein the display panel is coupled to the driver chip, and wherein the driver chip further comprises a display driver circuit configured to control the display panel to display images.
However, KRAH discloses an electronic device (Fig. 2; [0029], e.g., a computing system), comprising a touch sensor ([0030], e.g., a touch screen 220); a display panel coupled to a LCD driver (Fig. 2; e.g., LCD is coupled to the LCD driver); and 
a driver chip (Figs 6A-6B; [0043], e.g., the touch sensing chip 604), coupled to the touch sensor (e.g., coupled to touch node electrodes 608 in a touch sensor panel by routing traces 632) and comprising:
a receiving structure, configured to receive a touch sensing signal ([0043], e.g., traces 632 are configured to receive a touch sensing signal); and
a touch control circuit, connected to the receiving structure and configured to receive the touch sensing signal from the receiving structure ([0044]-[0045], e.g., a touch sensing circuitry 622 is connected to the traces 632 to receive the touch sensing signal), 
wherein the driver chip comprises a display driver circuit configured to control the display panel to display images (Figs 2 and 7A; [0053]-[0054], e.g., the LCD driver is included in the chip 730).


Regarding claim 35, DECARO further discloses the electronic device of claim 34, wherein the display panel is a touch display panel comprising the touch sensor ([0003], [0019], e.g., the touch-sensitive displays comprises the touch sensor).  

10.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over DECARO et al. (US 2015/0338958) in view of KRAH et al. (US 2019/0102037), and further in view of Kurasawa et al. (US 2013/0093706). 
	Regarding claim 6, DECARO further discloses the driver chip of claim 5, further comprising a signal generator (Figs 3 and 6; [0022], e.g., the signal generator 80), connected to the shielding structure and configured to apply a signal to the shielding structure (e.g., apply a voltage to the guard 30).  
	DECARO in view of KRAH does not disclose wherein the signal generator is configured to apply a direct-current (DC) signal to the shielding structure.
	However, Kurasawa discloses a display device (Fig. 4; [0042], e.g., display panel 1) comprising: a shield electrode (Figs 7-8; [0060], e.g., the shield electrode SH is formed around the touch detection electrodes TD); and a signal generator connected to the shielding electrode and configured to apply a direct-current (DC) signal to the shielding electrode (see [0061], e.g., a DC signal Vsh is applied to the shield electrode SH).


	Regarding claim 7, Kurasawa further discloses the display device, wherein the DC signal has a voltage level substantially the same as that of a touch sensing signal (Fig. 4; [0061], e.g., the DC voltage Vsh is approximately the same as the DC voltage Vsens applied to the touch detection electrodes TDL).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the invention of DECARO in view of KRAH in view of Kurasawa for applying a direct-current (DC) signal having a voltage level substantially the same as that of a touch sensing signal so that the noise can be reduced (see [0062] of Kurasawa).

11.	Claims 8-10, 13-16, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over DECARO et al. (US 2015/0338958) in view of FUKUSHIMA (US 2020/0161973). 	 
Regarding claim 8, DECARO does not disclose the driver chip, wherein the shielding structure comprises at least a part arranged between a first terminal and a second terminal of the parasitic capacitor.
However, FUKUSHIMA discloses a switching power chip (Figs 1-2; [0080], e.g., a switching power IC 1) comprising: a shielding structure disposed aside of a signal line and configured to shield at least one parasitic capacitor coupled to the signal line (Fig. 6; [0107]-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of FUKUSHIMA in the invention of DECARO for disposing a shielding structure having at least part arranged between a first terminal and a second terminal of a parasitic capacitor in order to shield the parasitic capacitance coupled to a receiving structure (see [0110] of FUKUSHIMA).  

Regarding claim 9, FUKUSHIMA further discloses the switching power chip further comprising: an interference element, wherein the interference element is configured to serve as the first terminal of the parasitic capacitor, and the signal line is configured to serve as the second terminal of the parasitic capacitor (Fig. 5; [0110], [0115], e.g., the parasitic capacitor Ca comprises a reference potential part serving as the first terminal and the signal line LL1 serving as the second terminal).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of DECARO in view of FUKUSHIMA for disposing a shielding structure between a receiving structure and a reference potential part within 

Regarding claim 10, DECARO in view of FUKUSHIMA further discloses the driver chip of claim 9, wherein the interference element comprises one of a substrate and at least one metal line other than the sensing line ([0020] of FUKUSHIMA). 

Regarding claim 13, DECARO does not disclose the driver chip of claim 12, further comprising a substrate wherein the first metallic pattern is disposed between the sensing line and the substrate.
However, FUKUSHIMA discloses a switching power chip (Figs 1-2; [0080], e.g., a switching power IC 1) comprising: a shielding structure disposed aside of a signal line and configured to shield at least one parasitic capacitor coupled to the signal line (Fig. 6; [0107]-[0110], e.g., a shield line SHW1 is laid beside the signal line LL1.  Laying the shield line permits a shield to be formed between the signal line LL and the ground (reference potential part), and this helps suppress formation of a parasitic capacitance between the signal line LL and the ground (reference potential part)), wherein the shielding structure comprises a first metallic pattern disposed on one side of the signal line (Fig. 6; [0109]-[0110], e.g., the shield line SHW1, which is laid beside the signal line LL1, comprises a first metallic pattern disposed on one side of the signal line LL1), and wherein the first metallic pattern is disposed between the signal line and a substrate ([0020], [0110], e.g., the first metallic pattern of the shield line SHW1 is disposed between the single line LL1 and a semiconductor substrate). 


Regarding claim 14, DECARO does not disclose the driver chip of claim 12, further comprising at least one metal line wherein the first metallic pattern is disposed between the sensing line and the at least one metal line.
However, FUKUSHIMA discloses a switching power chip (Figs 1-2; [0080], e.g., a switching power IC 1) comprising: a shielding structure disposed aside of a signal line and configured to shield at least one parasitic capacitor coupled to the signal line (Fig. 6; [0107]-[0110], e.g., a shield line SHW1 is laid beside the signal line LL1.  Laying the shield line permits a shield to be formed between the signal line LL and the ground (reference potential part), and this helps suppress formation of a parasitic capacitance between the signal line LL and the ground (reference potential part)), wherein the shielding structure comprises a first metallic pattern disposed on one side of the signal line (Fig. 6; [0109]-[0110], e.g., the shield line SHW1, which is laid beside the signal line LL1, comprises a first metallic pattern disposed on one side of the signal line LL1), and wherein the first metallic pattern is disposed between the signal line and at least one metal line (Figs 13-14; [0156]-[0165], e.g., the first metallic pattern SHWa3 is disposed between the signal line LL1 and a metal line OW3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of FUKUSHIMA in the invention of DECARO for 

Regarding claim 15, DECARO in view of FUKUSHIMA further discloses the driver chip of claim 13, wherein the first metallic pattern is implemented by a first metal layer closest to the substrate (FUKUSHIMA, Fig. 14; [0156]-[0165], e.g., the first metallic pattern SHWa3 is implemented by 1st metal layer closest to the semiconductor substrate 510). 

Regarding claim 16, DECARO does not disclose the driver chip of claim 12, further comprising at least one metal line, each disposed between the sensing line and the first metallic pattern and implemented as a different metal layer from that of the first metallic pattern.
However, FUKUSHIMA discloses a switching power chip (Figs 1-2; [0080], e.g., a switching power IC 1) comprising: a shielding structure disposed aside of a signal line and configured to shield at least one parasitic capacitor coupled to the signal line (Fig. 6; [0107]-[0110], e.g., a shield line SHW1 is laid beside the signal line LL1.  Laying the shield line permits a shield to be formed between the signal line LL and the ground (reference potential part), and this helps suppress formation of a parasitic capacitance between the signal line LL and the ground (reference potential part)), wherein the shielding structure comprises a first metallic pattern disposed on one side of the signal line and a second metallic pattern disposed on the other side of the signal line (Fig. 6; [0109]-[0110], e.g., the shield line SHW1, which is laid beside the signal line LL1, comprises a first metallic pattern disposed on one side of the signal line LL1 and a second metallic pattern disposed on the other side of the signal line LL1).  FUKUSHIMA 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of FUKUSHIMA in the invention of DECARO for disposing a metal line between sensing lines and a first metallic pattern so that the metal line can be applied with a shield signal to shield a parasitic capacitor between the sensing lines and a reference potential part (see [0163] of FUKUSHIMA).

Regarding claim 20, DECARO does not disclose the driver chip of claim 19, further comprising at least one metal line, each disposed between the sensing lines and one of the first metallic pattern and the second metallic pattern and implemented as different metal layers from the first metallic pattern and the second metallic pattern.
However, FUKUSHIMA discloses a switching power chip (Figs 1-2; [0080], e.g., a switching power IC 1) comprising: a shielding structure disposed aside of a signal line and configured to shield at least one parasitic capacitor coupled to the signal line (Fig. 6; [0107]-[0110], e.g., a shield line SHW1 is laid beside the signal line LL1.  Laying the shield line permits a shield to be formed between the signal line LL and the ground (reference potential part), and this helps suppress formation of a parasitic capacitance between the signal line LL and the 
FUKUSHIMA further discloses the chip further comprising at least one metal line, each disposed between the signal line and one of the first metallic pattern and the second metallic pattern and implemented as different metal layers from the first metallic pattern and the second metallic pattern (Fig. 13; [0156]-[0165], e.g., a metal line SHWa3 is disposed between the signal line LLa and one of the first metallic pattern and the second metallic pattern SHWa1 and SHWa2.  The metal line SHWa3, the first metallic pattern SHWa1 and the second metallic pattern SHWa2 constitute a shield line so that a shield is formed between the signal line LLa and the reference potential part having the ground potential. This helps suppress formation of a parasitic capacitance between the signal line LLa and the reference potential part).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of FUKUSHIMA in the invention of DECARO for disposing a metal line between sensing lines and one of a first metallic pattern and a second metallic pattern so that the metal line can be applied with a shield signal to shield a parasitic capacitor between the sensing lines and a reference potential part (see [0163] of FUKUSHIMA). 

Regarding claim 23, DECARO does not disclose the driver chip of claim 19, further comprising a third metallic pattern connected to the first metallic pattern by a first via and connected to the second metallic pattern by a second via.

 FUKUSHIMA further discloses the chip further comprising a third metallic pattern connected to the first metallic pattern by a first via and connected to the second metallic pattern by a second via (Fig. 14; [0156], [0160], e.g., a third metallic pattern SHWa3 is connected to the first metallic pattern SHWa1 and the second metallic pattern SHWa2 by vias).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of FUKUSHIMA in the invention of DECARO for connecting a third metallic pattern to a first metallic pattern and a second metallic pattern by vias so that the third metallic pattern can be applied with a shield signal to shield a parasitic capacitor between the sensing lines and a reference potential part (see [0163] of FUKUSHIMA).

(s) 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over in view of DECARO et al. (US 2015/0338958) in view of FUKUSHIMA (US 2020/0161973), and further in view of KRAH et al. (US 2019/0102037).
	Regarding claim 17, DECARO in view of FUKUSHIMA does not disclose the driver chip of claim 16, wherein the at least one metal line is applied with a signal having the same frequency and the same phase as the driving signal.
	However, KRAH discloses a driver chip (Figs 6A-6B; [0043], e.g., the touch sensing chip 604), comprising: a receiving structure, configured to receive a touch sensing signal ([0043], e.g., a routing trace 632 are configured to receive a touch sensing signal); a shielding structure, disposed aside the receiving structure and configured to shield at least one parasitic capacitor coupled to the receiving structure ([0044], e.g., a guard plane 620 disposed aside the traces 632 and configured to shield a parasitic capacitor coupled to the routing trace 632, also see Fig. 5B); and a touch control circuit, connected to the receiving structure and configured to receive the touch sensing signal from the receiving structure ([0044]-[0045], e.g., a touch sensing circuitry 622 is connected to the traces 632 to receive the touch sensing signal), wherein the touch control circuit is further configured to apply a driving signal to the receiving structure (Fig. 6A; [0044], [0046], e.g., a guard source 626 of the touch sensing circuitry 622 is used to apply a guard voltage to drive the receiving traces 632), and wherein the shielding structure is applied with a signal having the same frequency and the same phase as a driving signal (Fig. 6A; [0043], [0046], [0050], e.g., a guard source 626 is connected to the guard plane 620 and configured to apply a guard voltage to the guard plane 620.  When guarded, the guard plane 620 and the touch node electrodes driven with the same signals or signals referenced to each other (e.g., at the same frequency, phase and amplitude)). 

	
	Regarding claim 21, this claim is rejected under the same rationale as claim 17. 

Allowable Subject Matter
13.	Claims 18, 22, 24 and 27-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HONG ZHOU/Primary Examiner, Art Unit 2623